Citation Nr: 9905540	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for plantar warts.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from October 1951 to 
August 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs.  A notice of disagreement was received in 
July 1997, and a statement of the case was issued in November 
1997.  A substantive appeal was received in December 1997.  

The veteran's notice of disagreement also initiated an appeal 
from the RO's denial (also in the January 1997 rating 
decision) of entitlement to service connection for residuals 
of an appendectomy.  However, by rating decision in November 
1997, the RO granted service connection for an appendectomy 
scar, thus effecting a full grant of the benefit sought as to 
that issue.  

By rating decision in January 1998, the RO denied entitlement 
to service connection for diabetes mellitus.  The veteran was 
notified of that determination by letter dated January 22, 
1998.  On the next day (January 23, 1998), a Statement in 
Support of Claim (VA Form 21-4138) was received from the 
veteran in which included argument pertinent to his diabetes 
claim.  This communication appears to effectively constitute 
a notice of disagreement from the January 1998 rating 
decision, and this matter is hereby referred to the RO for 
appropriate action pursuant to 38 C.F.R. § 19.26. 


FINDINGS OF FACT

1.  There is no medical diagnosis of current plantar warts. 

2.  In a VA Form 21-4138 received in January 1998, the 
veteran effectively withdrew his substantive appeal on the 
issue of entitlement to service connection for bilateral pes 
planus. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for plantar warts is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The Board is without jurisdiction to review the veteran's 
claim of entitlement to service connection for bilateral pes 
planus.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 20.101, 20.202, 20.204(b), (c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Plantar Warts.

This issue involves a claim of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim has been defined by the Court as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions or render medical diagnoses.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Alternatively, the United States Court of 
Veterans Appeals (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

After reviewing the record in the present case, the Board 
must find the veteran's plantar warts claim to be not well-
grounded for lack of a medical diagnosis of current 
disability.  There is simply no medical evidence of record 
which shows a medical diagnosis of current plantar warts.  
Service medical records do show a plantar wart, right, on 
separation examination in August 1955.  Further, the 
veteran's sister who had identified herself as a registered 
nurse also has attested to the fact that the veteran had 
plantar warts on both feet when discharged from service.  
However, these references to plantar warts document the 
veteran's status over forty years ago.  Current medical 
records show foot problems, including ulceration problems.  
However, there is no current medical diagnosis of plantar 
warts.  The Board notes here that to the extent that any 
current foot problems are related to the veteran's claim of 
service connection for diabetes, that issue is not in 
appellate status at this time. 

In sum, the veteran's plantar warts claim must be viewed as 
not well-grounded for lack of a medical diagnosis of current 
disability.  By this decision, the Board is informing the 
veteran that a medical diagnosis of current disability and 
medical evidence of causation is required to render his claim 
well-grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet.App. 69 (1995).

II.  Bilateral Pes Planus.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error or fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.   38 C.F.R. § 20.204(b).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  In 
a January 1998 VA Form 21-4138, the veteran effectively 
withdrew his substantive appeal on the pes planus issue.  It 
appears from that communication that the veteran inaccurately 
described his claim in terms of pes planus when he instead 
desires to advance a claim based on diabetes with certain 
foot symptoms being manifestations of diabetes.  As noted in 
the introduction, the diabetes issue has been referred to the 
RO for appropriate action. 

In light of the veteran's action, the Board is without 
jurisdiction to review the bilateral pes planus issue, and 
this matter is dismissed.


ORDER

The veteran's claim of entitlement to service connection for 
plantar warts is not well-grounded.  To this extent, the 
appeal is denied. 

The veteran has withdrawn his claim of entitlement to service 
connection for bilateral pes planus.  To this extent, the 
appeal is dismissed. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

